Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election of Group I (claims 1-13), Species A1 and Species B2 in the reply filed on 12/21/2021 is acknowledged. Non-elected claims 14-25 are withdrawn from consideration.  Since the applicant did not point out errors of restriction; therefore, the restriction will be treated as without traverse.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2020, 01/22/2021, 04/22/2021, 05/19/2021, and 08/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Quayle Action
This application is in condition for allowance except for the following formal matters:
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In this case, the present title 
The following tittle is suggested: --Assembly of a capsule and a brew chamber--

Claim Objections
Claims 1-13 are objected to because of the following informalities:   
In claim 1: the limitation: “Assembly of a capsule and a brew chamber” as cited in line 1, should be changed to --An assembly of a capsule and a brew chamber --. 
In claims 2-12: the limitation: “Assembly” as cited in line 1, should be changed to -- The assembly of a capsule and a brew chamber --. 
In claim 13: the phrase: “Beverage preparation machine including a brew chamber for use in an assembly according to claim 1” as cited in lines 1-2, should be changed to --The beverage preparation machine including the brew chamber for using in the assembly according to claim 1--. 
Claims 14-25: the claims should be canceled due to the applicant’s election filed on 12/21/2021.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Allowance of claims 1-13 is indicated if:
Claims 14-25 are canceled; and
Amendment should be made to overcome the issued as set forth above.

The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art anticipates or render fairly obvious in combination to teach the limitations of the claimed invention such as the slanted wall portion is configured for cooperating with the knives such that the knives engage with the slanted wall portion upon closing of the brew chamber, wherein the slanted wall portion is oriented under an angle with the longitudinal axis, for centering the capsule relative to the central axis of the brew chamber prior to piercing of the capsule due to slipping of the at least one of the knives upon engaging of the at least one knife on the slanted wall portion as cited in the independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
02/28/2022